DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that the lack of unity exist and all claims should be examined.  This is not found persuasive because Group II requires diagnosing an oncological disease, and additional medical studies selected from magnetic resonance imaging at the frequency of nuclei differing from deuterium, or ultrasound, or computed tomography, or X-ray, or palpation, or biopsy … 
would require searching in numerous different classes and subclasses, as well as a different searching focus depending on whether the product or processes are being searched.  Thus, the search would pose an undue burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/21/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pitha et al. (US 2002/0035071) in view of Chaiken et al. (US 2007/0177143).
Pitha discloses a method of obtaining beneficial biological results associated with caloric restriction may be gained by administration of a composition containing at least one active agent which blocks metabolism of glucose as a source of energy in cells in glucose metabolism blocking effective amounts to an animal in need thereof (abstract). In one embodiment Pitha discloses that 3-O-methylglucose can prevent utilization of glucose as an energy source as demonstrated by response to its administration in rats. 
Pitha fails to disclose composition comprising a deuterated derivatives of 3-O-methylgluose or a mixture of at least two different deuterated derivatives of 3-O-methylgluose.
Chaiken discloses a the use of deuterated agents to determine the viability of cells by measuring the absolute and relative rate of metabolic activity and/or integrity of the cell membrane through the use of vibrational spectroscopy (abstract and 0004). The deuterated material can be, for example, selected from the group consisting of α-D-glucose; 6,6-dideutero-α-D-glucose; D2O; 3-O-methylglucose; 6,6-dideutero- α -D-3-O-trideuteromethylglucose; 6,6-dideutero- α -D-3-O-methylglucose; 6,6-dideutero - α -D-2-O-methylglucose; and deuterated amino acids (0006). Additional disclosure includes determining cell viability and comparing the vibrational spectra emitted by cells in both deuterated and non-deuterated medium and determining the rate of decrease of emitted vibrational spectra. The vibrational spectra are indicative of metabolism, thereby providing an indication of viability of the cells, such that a faster rate of decrease of emitted vibrational spectra is indicative of greater viability.
NOTE:	Applicant is reminded of Pitney Bowes, Inc. v. Hewlett-Packard Co., which affirmed that if the body of a claim fully and intrinsically sets forth all of the 
The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, and then it meets the claim. In the instant case, the composition of Pitha in view of Chaiken comprising 3-O-methylglucose and deuterated derivatives of 3-O-methylglucose are structurally identical to the instant structure, and it would therefore be fully capable of performing the instant intended use, that is, it would be fully capable for diagnosis of oncological diseases by magnetic resonance imaging or magnetic resonance spectroscopy. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate deuterated derivatives of 3-O-methylgluose into Pitha’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because that vibrational spectra are indicative of metabolism (in presence of deuterated medium), thereby providing an indication of viability of the cells, such that a faster rate of decrease of emitted vibrational spectra is indicative of greater viability (0008)and reasonably would have expected success because Pitha 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.